On Petition for Rehearing.
The petition for rehearing asserts that Wesley Williams was a party defendant to the Zapel suit but not to the Flowers suit. The petition states: “During oral argument before this Honorable Court inquiries were made as to whether or not Wesley Williams was a party defendant. We feel reasonably sure that the impression was left with the Court that in both instances Wesley Williams was a party defendant.” The fact is that the question was asked during the argument and the parties agreed that Williams was a defendant in both cases.
The record reflects that, in each case, answer was filed on behalf of Wesley Williams as a defendant. The cases were consolidated for trial by agreement in the Court below, and were presented to this Court as one case.
In any event, the result reached in each case would be the same whether Williams was a defendant or not. The only point sought to be argued is that the testimony of Officer Bridges concerning tests made with Williams would be inadmissible in the Flowers case. The objection to that testimony when offered was on behalf of both plaintiffs, and no separate objection was made in connection with the Flowers claim. Moreover, as shown in the opinion, this evidence of Officer Bridges was excluded entirely in both cases. The petition for rehearing is without merit and is
Denied.